Citation Nr: 1441032	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-01 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as due to diabetes mellitus type II with erectile dysfunction.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as due to diabetes mellitus type II with erectile dysfunction.

3.  Entitlement to service connection for left carpal tunnel syndrome (CTS), to include as due to diabetes mellitus type II with erectile dysfunction.

4.  Entitlement to service connection for right carpal tunnel syndrome (CTS), to include as due to diabetes mellitus type II with erectile dysfunction.

5.  Entitlement to service connection for peripheral vascular disease of the right lower extremity, to include as due to diabetes mellitus type II with erectile dysfunction.

6.  Entitlement to service connection for peripheral vascular disease of the left lower extremity, to include as due to diabetes mellitus type II with erectile dysfunction.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is being remanded to afford the Veteran a hearing at the RO in connection with his current service connection claims.  In his substantive appeal received in January 2012, the Veteran indicated that he did not want to testify at a Board hearing.  However, subsequent copies of VA Form 9 received in May 2012 show requests for a "BVA Hearing at a local VA office."

A VA Form 8 prepared in October 2012 notes that a hearing was requested and a transcript is of record.  However, a review of the claims file and electronic record only shows an April 2010 DRO conference report and an October 2011 DRO hearing transcript.  October 2012 Appeal Certification Worksheets note that no Board hearing was requested even though the evidence shows otherwise.  

In accordance with 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who expresses a desire to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002).  Under the circumstances, this case must be returned to the RO so that the appellant is afforded an opportunity to present testimony at a Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Clarify whether the Veteran wants to testify at a Board videoconference hearing or an in-person hearing.  Based on his response, schedule the hearing option requested.  The RO should notify the appellant and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



